DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Claims/Specification does not do not reasonably convey to one of ordinary skill in the art how the method/system estimates cholesterol/triglyceride/protein/uric acid. It is unclear what inputs, calculations, etc. are required to obtain these values, as the only mention in the Specification of the aforementioned parameters are in the Markush listings, so the scope of the Applicant’s disclosure does not include the aforementioned 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 8, and 16-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4-5 and 16-17 recites the limitation "each wavelength".  There is insufficient antecedent basis for this limitation in the claim. The Examiner will be moving forward with examination as if the claims read “a wavelength”. 
Claim 8 recites the limitation “the wavelength”. There is insufficient antecedent basis for this limitation in the claim. The Examiner will be moving forward with examination as if the claims read “a wavelength”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 13-18, and 20   is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 20160073964 awarded to Cobelli et al, hereinafter Cobelli.
Regarding Claims 1 and 14, Cobelli teaches an apparatus/method for estimating bio-information (Para. 0013), the apparatus comprising: a sensor configured to obtain a calibration data set (Fig. 3, input original CGM, Para. 0016) and an estimation data set (Fig. 3, input original CGM, Para. 0016) from an object (Claim 1, Fig. 7 shows that both measurements are being detected); and a processor configured to set outlier removal criteria and generate an estimation model based on the calibration data set (Para. 0013), and to estimate bio-information based on the estimation data set, the outlier removal criteria, and the estimation model (Fig. 3, Para. 0013).

Regarding Claims 3 and 15, Cobelli teaches the apparatus/method according to Claims 1 and 14, wherein the processor is further configured to remove outlier data from the calibration data set based on the outlier removal criteria (see “discard CGM” in Fig. 3, Para. 0031), and to generate the estimation model based on the calibration data set, from which the outlier data is removed (see “retrospectively calibrated CGM” in Fig. 3).

wherein the processor is further configured to set the outlier removal criteria for a wavelength (Para. 0007 discusses the data coming from a CGM sensor, which inherently use detection of light wavelengths to monitor blood glucose) of the calibration data set (Para. 0013, Fig. 3)

Regarding Claims 5 and 17, Cobelli teaches the apparatus/method of Claims 4 and 16, wherein the processor is further configured to detect an outlier for a wavelength (Para. 0007 discusses the data coming from a CGM sensor, which inherently use detection of light wavelengths to monitor blood glucose)  from the calibration data set by applying a pre-defined outlier detection technique, and to set the outlier removal criteria for each wavelength based on the detected outlier (Para. 0013, Fig. 3)

Regarding Claims 6 and 18, Cobelli teaches the apparatus/method of Claims 1 and 14, wherein the processor is further configured to remove outlier data from the estimation data set based on the outlier removal criteria, and to estimate the bio-information based on the estimation data set, from which the outlier data is removed, and the estimation model (see “preprocessed” in Fig. 3, leading to Box C which outputs “retrofitted glucose”, Para. 0031).

Regarding Claims 11 and 20, Cobelli teaches the apparatus/method of Claims 1 and 14, further comprising an output interface configured to output at least one of the outlier removal criteria, the estimation model, and the bio-information (Para. 002, Fig. 3, see “OUTPUTS”).

Regarding Claim 13, Cobelli teaches the apparatus of Claim 1, wherein the bio-information comprises at least one of blood glucose (Para. 0002).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, hereinafter Cobelli, in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger.
Regarding Claim 2, Cobelli teaches the apparatus of Claim 1. Cobelli does not teach wherein the sensor comprises: at least one light source configured to emit light of a plurality of wavelengths onto the object; and a detector configured to detect the light when the light is reflected or scattered from the object.
However, in the art of non-invasive blood glucose testing, Ediger teaches the usage of Raman Spectroscopy (a spectroscopy system that uses multiple wavelengths to detect a chemical in a tissue, see Ediger’s abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using a Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, for the predictable purpose of substituting one known way of detecting blood glucose for another. 

Claim 7-9 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, hereinafter Cobelli, in view of U.S. Patent Publication 20100290053 awarded to Robinson, hereinafter Robinson, further in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger.
Regarding Claims 7 and 19, Cobelli teaches the apparatus/method of Claims 1 and 14. Cobelli does not teach wherein the processor is further configured to detect outlier data from the estimation 
However, in the art of non-invasive blood glucose testing, Ediger teaches the usage of Raman Spectroscopy (a spectroscopy system that uses multiple wavelengths to detect a chemical in a tissue, see Ediger’s abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using a Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, for the predictable purpose of substituting one known way of detecting blood glucose for another. 
Further, in the art of spectroscopy, Robinson teaches resampling data based on errors in a previous data set (Para. 0021, the resampling module detects spikes/missing data, and resamples to get the best data), and that this particular data set. Further, Ediger teaches that spectroscopy is used to obtain non-invasive blood glucose measurements (Paras. 0001 and 0012). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobelli by Robinson and Ediger, i.e. by using the resampling method of Robinson in the system of Cobelli, for the predictable purpose of using a known method for improving spectroscopy -collected data in similar devices in the same way. 

Regarding Claim 8, Cobelli modified by Robinson makes obvious the apparatus of Claim 7, wherein by driving a light source of a wavelength, at which the outlier data is detected, the sensor re-obtains data for the wavelength (Robinson Para. 0021)

Regarding Claim 9, Cobelli modified by Robinson makes obvious the apparatus of Claim 7, wherein the processor is configured to re-obtain estimation data (Robinson Para. 0021). Cobelli does not 
However, in the art of non-invasive blood glucose testing, Ediger teaches the usage of Raman Spectroscopy (a spectroscopy system that uses multiple wavelengths to detect a chemical in a tissue, see Ediger’s abstract) using a light source (Para. 0069-73 discusses the usage of a variety of light sources capable of being used based on the particular needs of each individual test) capable of emitting a plurality of wavelengths (Claim 14). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using the Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, for the predictable purpose of substituting one known way of detecting blood glucose for another. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Cobelli modified by Ediger, i.e. by using multiple light sources to emit the plurality of wavelengths, as this is merely duplication of parts, and does not provide a non-obvious addition over the prior art (see MPEP 2104.44), and Applicant does not state any criticality of using one light source vs one or more light sources. 

Claim 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 20160073964 awarded to Cobelli et al, in view of U.S. Patent Publication 20090234204 awarded to Ridder et al, hereinafter Ridder, further in view of U.S. Patent Publication 20050090750 awarded to Ediger et al, hereinafter Ediger.
Regarding Claim 10, Cobelli teaches the apparatus of Claim 1. Cobelli does not teach wherein the processor is further configured to detect an outlier from the estimation data set, and determine whether to perform calibration based on the detected outlier.


It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using a Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, for the predictable purpose of substituting one known way of detecting blood glucose for another. 
Further, in the art of spectroscopy, Ridder teaches calibrating based on the detection of an outlier (Para. 0108). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cobelli by Ridder, i.e. by recalibrating the system of Cobelli as in the system of Ridder, for the predictable purpose of using a known method of improving sensor quality in similar devices for the same result. 

Regarding Claim 12, Cobelli teaches the apparatus of Claim 1. Cobelli does not teach further comprising a communication interface configured to transmit at least one of the outlier removal criteria, the estimation model, and the bio-information to an external device.
However, in the art of non-invasive blood glucose testing, Ediger teaches the usage of Raman Spectroscopy (a spectroscopy system that uses multiple wavelengths to detect a chemical in a tissue, see Ediger’s abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify Cobelli by Ediger, i.e. by using a Raman Spectroscopy system to detect the blood glucose in the system of Cobelli, for the predictable purpose of substituting one known way of detecting blood glucose for another. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Cobelli to transmit data like the device of Ridder, for the predictable purpose of the motivation set forth in Ridder. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (In USA or Canada) or (571)-272-1000. 

/JLM/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792